In State ex rel. v. Himes, Judge, 134 Fla. 675, 184 So. 244, there would have been second jeopardy if another trial had occurred because a prosecution for the same offense had been abandoned in the midst of a trial before another judge and a jury duly sworn and empanelled to try the issue made upon arraignment and pleas as duly shown in the record of the case.
The first headnote in the Himes case is a quotation in the opinion taken from Allen v. State, 52 Fla. 1, 41 So. 593, 120 Am. St. 188, 10 Ann. Cas. 1085. Such headnote presupposes an arraignment and plea before the jury was empanelled and sworn. In each of those cases the defendant *Page 306 
was arraigned and plea made before the jury was empanelled and sworn, as shown in the opinion in the Allen case and in the record in the Himes case.
When the jury was discharged in this case there had been no arraignment of the defendant on the information and no plea to the indictment, so there was no issue to be tried by the jury and consequently the defendant was not put in jeopardy before the jury was discharged in this case. See Sears v. State,89 Fla. 490, 104 So. 857; McLeod v. State, 128 Fla. 35, 40,174 So. 466; U.S. v. Riley, 5 Blatchf. 204; Green v. State, 28 A.L.R. 842, headnote 5; 16 C. J. 236-243-4; Colleys Const. Lim. (8th Ed.), p. 687, col. 2.
Where the defendant merely announces by counsel that he is ready for trial on a legal indictment charging a felony and, after being sworn to try the case, the jury is discharged because there had been no arraignment or plea of the defendant, the defendant had not been put in jeopardy, as there was no issue joined to be tried. Sears v. State, 89 Fla. 490,104 So. 857; McLeod v. State, 128 Fla. 35, 174 So. 466.
There being no plea, the defendants mere announcement by counsel that he was ready for trial did not waive a plea or make an issue on the indictment so as to put the defendant in jeopardy by the mere swearing of the jury to try the case, or to bar a trial in due course of law. See 14 Am. Jur., pp. 941-2-3; U.S. v. Aurandt, 15 N.M. 292, 107 P. 1064, 27 L.R.A. (N.S.) 1181; U.S. v. Riley, 5 Blatchf. 204; 16 C. J. 243-4; State v. Bronkol, 5 N.D. 507, 67 N.W. 680; State v. Rook, 61 Kan. 382, 59 P. 653, 49 L.R.A. 186; 1 Wharton Crim. Law (12th Ed.), Sec. 397, p. 565; Dixon v. State, 13 Fla. 631,636; Levato v. New Mexico, 242 U.S. 199.
In Padgett v. State, 117 Fla. 75, 157 So. 186, the defendant *Page 307 
defended through the trial without a plea being entered and no question of former jeopardy was involved.
THOMAS, J., concurs.